Opinion by
Judge Mencer,
Fred J. Sentner and Mary Jo Sentner, his wife, have appealed from an order of the Court of Common Pleas of Washington County sustaining preliminary objections to, and dismissing, their complaint in equity seeking injunctive and declaratory relief from the reassessment of their residence property for local tax purposes.
The court below correctly concluded that the Sentners’ remedy lies exclusively within the realm of the statutory appeal procedure relative to interim assessments and that it does not come within the equitable jurisdiction of the court of common pleas. We affirm the order from which appeal has been taken on the opinion of the court below dated December 12, 1980 and filed at No. 7720 in equity. See Borough of Green Tree v. Board of Property Assessments, 459 Pa. 268, *19328 A.2d 819 (1974); Hudson v. Union County, 50 Pa. Commonwealth Ct. 378, 413 A.2d 1148 (1980); Appeal of Cedarbrook Realty, Inc., 39 Pa. Commonwealth Ct. 150, 395 A.2d 613 (1978).
Order
And Now, this 30th day of November, 1981, the order of the Court of Common Pleas of Washington County in the above captioned case, dated December 12,1980, is affirmed.